Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
	This communication is a notice of allowability in response to an RCE filed on June 02, 2021. Claim(s) 1-30 are allowed. 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
June 02, 2021, has been entered.

Response to Arguments
Claim Rejections - 35 USC § 103
	Applicant’s amendments and arguments, see page(s) 8-10, filed June 02, 2021, with respect to Claim(s) 1-30 have been fully considered and are persuasive. The 35 USC § 103 rejection has been withdrawn.



Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance. Examiner notes that for the reasons outlined below, Independent Claim(s) 1 and 16 are distinguished from the prior art.
Mogul et al. (US 2001/0037403). Mogul et al. teaches a user requesting a key for using a software program, which, the user will be given a period of time to use the software program. The system will then compare user information in order to issue the trial license period to the user. Mogul et al., further, teaches that when the deadline of the trial period is near the user can accept an offer to purchase a paid license key for the software. However, Mogul et al., doesn’t explicitly teach receiving an identification from the mobile device, which, will create a digital fingerprint. The digital fingerprint of the mobile device will be used to perform multiple verifications, which, will enable the user to extend the trial version and purchase the software. The digital fingerprint will also be used to prohibit the reuse of the trial version if it expires the next time.
Etchegoyen (US 2010/0333213). Etchegoyen teaches authorizing a software program by using unique fingerprints identification that is associated with the user’s mobile device. The system will store the user’s device fingerprints, which, will be used to install the trial period software programs after the server determines the trial period license limits have not been used. Etchegoyen, further, teaches that the system will compare a second fingerprint for future use and if the user determines that they would like to purchase the software program. However, Etchegoyen, doesn’t explicitly teach receiving an 
Date et al. (US 2007/0143749). Date et al. teaches upon determining that a trial period is expiring then the system will issue a notification to the user. If the license can be renewed then the server will issue a key for activating the software module after the expiration of the trial period. However, Date et al., doesn’t explicitly teach receiving an identification from the mobile device, which, will create a digital fingerprint. The digital fingerprint of the mobile device will be used to perform multiple verifications, which, will enable the user to extend the trial version and purchase the software. The digital fingerprint will also be used to prohibit the reuse of the trial version if it expires the next time.
“How Does ‘Try-Before-Buy’ Software Work?,” ViceVersa, November 13, 2004, (hereinafter Try). Try teaches a software program that allows users to evaluate the applications for free for 30 days and after the trial period the user must place an order for the number of licenses required. However, Try, doesn’t explicitly teach receiving an identification from the mobile device, which, will create a digital fingerprint and the digital fingerprint of the mobile device will be used to perform multiple verifications, which, will enable the user to extend the trial version and purchase the software. Try, also, doesn’t explicitly teach that the 
“How does the trial version of Software and know when to stop?,” by Kailum Gough, November 25, 2018, (hereinafter Software). Software teaches that software database can store a computer MAC address, which, helps the Trialware determine if the trial period has already expired and if the user tries to install another version of the trial software on the same machine then the system can prevent further installations. Software, further, teaches that even if the user formats their hard drive the system can still inform the servers that the program was previously installed. However, Software, doesn’t explicitly teach that the digital fingerprint of the mobile device will be used to perform multiple verifications, which, will enable the user to extend the trial version and purchase the software. Examiner, further, notes that the prior art date doesn’t predate Applicant’s priority date. 
Ogata (JP 2006330789A). Ogata teaches an application system that is able to obtain ID information stored in a hardware device and then transmit the ID information to the server system. The system is able to operate the application based on conditions such as a demo version. Further, teaches that the application receives the transmitted activation information and uses the received activation information to execute an application function. Also, teaches that a user is able to connect a confirmation device to the client terminal, which, is used to instruct the application to start by confirming public key informational, 0016. The system will use a first and second key to determine activation 
Rose (US 5,708,709). Rose teaches an application program that will compare predetermined program access restrictions prior to enabling the trial version of the software. The system will then select a trial license period to an application program, which, will provide the user with two alternative expiration date procedures such as a hard expiration date procedure. The hard expiration date procedure that will cause a message to be presented to the user, via the client computer, that the trial version has expired. The message will allow the user to obtain another trial license period. However, Rose, doesn’t explicitly teach receiving an identification from the mobile device, which, will create a digital fingerprint. The digital fingerprint of the mobile device will be used to perform multiple verifications, which, will enable the user to extend the trial version and purchase the software. The digital fingerprint will also be used to prohibit the reuse of the trial version if it expires the next time.

Dependent Claim(s) 2-15 and 17-30, are distinguished from the art of record for at least the reasons outlined above for Independent Claim 1 and 16, respectively, due to their respective dependence.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628